J-S43007-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

REINALDO GAFFNEY,

                            Appellant                 No. 1521 EDA 2014


          Appeal from the Judgment of Sentence of January 29, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): MC-51-CR-0037974-2012


BEFORE: GANTMAN, P.J., PANELLA AND OLSON, JJ.

MEMORANDUM BY OLSON, J.:                       FILED SEPTEMBER 30, 2015

        Appellant, Reinaldo Gaffney, appeals from the judgment of sentence

entered on January 29, 2014. We affirm.

        The trial court ably summarized the underlying facts and procedural

posture of this case. As the trial court explained:

          [Appellant] was [charged with] possession of a controlled
          substance.[1] On November 20, 2013, [Appellant] litigated
          a motion to suppress evidence before [Philadelphia
          Municipal Court] Judge James M. DeLeon. That motion was
          denied. Judge DeLeon recused himself and [Appellant]
          finally proceeded to trial before [Philadelphia Municipal
          Court] Judge Karen Simmons on January 29, 2014.
          [Appellant] was found guilty by the court and sentenced to
          [12] months [of] probation. . . .



____________________________________________


1
    35 P.S. § 780-113(a)(16).
J-S43007-15


       A [petition for a] writ of certiorari to the court of common
       pleas was filed on behalf of [Appellant] and litigated before
       [the trial court] on April 25, 2014. After oral argument on
       the issues presented, [the trial court] denied the writ and
       found no error in the municipal court’s decision to deny
       [Appellant’s] suppression [motion]. . . . In addition, [the
       trial court] denied [Appellant’s] motion to dismiss based
       upon [the alleged] insufficiency of the evidence.

       At the suppression hearing[] on November 20, 2013,
       Philadelphia Police Officer Michael Haas testified that he was
       on duty on September 16, 2012, at approximately 7:39
       p.m., when he encountered [Appellant] driving southbound
       on 59th Street crossing Thompson Street in Philadelphia.
       [N.T. Suppression Hearing, 11/20/13, at 6].

       [As Officer Haas testified, he] observed [Appellant] utilizing
       a cell phone [to either “text[] or read[]”] while driving.
       [Specifically, Officer Haas testified:

          A: I observed [Appellant] driving southbound on 59th
          Street, crossing the intersection of Thompson Street,
          driving with a cell phone in hand, either texting or
          reading. He continued southbound, and I signaled the
          vehicle to stop.

          Q: Can I ask you a question? It’s 7:39 p.m.; how did
          you notice the cell phone?

          A: I saw the glow of the cell phone lighting up his face,
          so –

          Q: And then how – where was he holding the cell phone
          – his position?

          A: If I were in the driver’s seat, if I was [Appellant], he
          was holding the cell phone up like this.

          Q: So, it’s visible to you in your car?

          A: Yeah, he wasn’t holding it down by his waist; he was
          holding it up here.

       Id. at 6-7].

                                    -2-
J-S43007-15



         Based upon this [apparent] motor vehicle [code] violation,
         [Officer Haas] signaled the car to stop. The operator of the
         vehicle, [Appellant], complied.

         [Officer Haas testified:

              I exited out of the patrol vehicle. I was the driver that
              night.    My partner, Officer Endarzo (ph) was the
              passenger of the vehicle.       He approached on the
              passenger side, I approached on the driver’s side. As I
              was approaching, I saw [Appellant] with his hand
              around the gear shifter of the vehicle.

              The gear shifter in this – it was a silver Impala – the
              gear shifter was in between the two seats. He had his
              hand down there by that. I told him to show – I believe
              I told him to show me his hands.          I say that to
              everybody who I stop, just, “Let me see your hands.” I
              saw his hands down by the compartment. It appeared
              that he was closing the seal of it.

              When he didn’t show me his hands, I was concerned for
              my safety.[2] Because he didn’t show me his hands, I
              thought he was possibly concealing something in that
              compartment. I’ve been to training that has taught me
              that certain parts of the car are used to conceal
              weapons and narcotics, like natural voids and natural
              compartments in the vehicle, such as gear shifter[s],
              such as light switches that can be pulled out easily and
              resealed.

              So I recognized that.    My partner then, I believe,
              observed red – we thought it was blood on the side of
              the car. We pulled him out of the car for a safety frisk,

____________________________________________


2
  Officer Haas testified that Appellant did not comply with the demand to
show his hands “for several seconds” and that, during this time, Appellant’s
right hand “was still down by the gear shifter.” N.T. Suppression Hearing,
11/20/13, at 14. Further, Officer Haas testified that the vehicle had an
automatic transmission. Id.



                                           -3-
J-S43007-15


          and at that point, we believed there to be possible
          narcotics or weapons in [the gear shifter].

       Id. at 7-8].

       Officer Haas [] requested a supervisor to arrive and also
       requested K-9 support to alert for the possibility of
       concealed drug activity.       [As Officer Haas testified,
       Appellant was handcuffed while they “waited there for the
       dog.”   Id. at 12.     Further, Officer Haas testified that
       Appellant was driving a rental vehicle. Id. at 14]. . . .

       Philadelphia [Police Officer] John Callahan of the
       Philadelphia K-9 Unit testified that on September 16,
       [2012], he was called to the area of 5900 West Thompson
       Street and deployed his canine (a trained narcotic odor
       detector) to the exterior of [Appellant’s] rental vehicle.
       [Officer Callahan testified that, d]uring the course of that
       exterior sniff, . . . “K-9 Blackjack indicated and then
       subsequently alerted to the odor of controlled substances
       that he’s been trained to recognize, at the driver’s door
       seams. I related this information to the officers. I gave
       them my qualifications, which consist of mine and the dog’s
       biography, in a brief format, and I resumed patrol.” [Id. at
       20.] Officer Callahan further testifie[d]:

          While the dog is not specifically trained to find pills,
          because frankly, that would take forever, it is not
          uncommon for the dog – any narcotics dog in my
          experience, the three that I have worked [with], it is not
          uncommon for these dogs to alert to a derivative of
          opium.    Heroin is a derivative of opium, so are
          oxycodone, Endocet, and those types of pain pills.

          So, while we don’t specifically hide those pills and train
          the dog to locate them, it is not uncommon, based upon
          my experience and my training, that the dog would
          locate them and alert to them.

       Id. at 23-24.

       Following Officer Callahan’s testimony, the Commonwealth
       rested its case and the trial court denied Appellant’s motion
       to suppress.

                                   -4-
J-S43007-15



          Appellant proceeded to trial and, during the trial, the
          Commonwealth presented essentially the same evidence as
          during the pre-trial motion hearing. Further, at trial, the
          parties stipulated that,] if Detective Slobodian were to
          testify, he would testify that he recovered from the Chevy
          Impala on September 16, 2012, below the shifter knob[,] a
          clear sandwich baggie, knotted, that contained nine white
          pills marked 10/325 and E712, pills identified as Endocet, a
          generic form of Percocet, which was placed on property
          receipt number 3058388. [N.T. Trial, 1/29/14, at 23].

Trial Court Opinion, 1/22/15, at 1-5 (some internal capitalization and

citations omitted).

        On February 17, 2014, Appellant filed a timely petition for writ of

certiorari in the Philadelphia County Court of Common Pleas.         Within the

petition, Appellant claimed:

          (1) the initial traffic stop was not supported by reasonable
          suspicion that a violation of the Motor Vehicle Code
          occurred; (2) the subsequent detention for purposes of
          subjecting the vehicle to a search by the K-9 unit was
          unsupported by probable cause that there were narcotics in
          the car; (3) even if the officer had reasonable suspicion that
          [Appellant] was armed and dangerous, he would only be
          entitled to a Terry[3] frisk of his person and, at most, the
          interior of the car, but that reasonable suspicion is
          insufficient to hold [Appellant] in custody while subjecting
          the vehicle to a search by a dog trained only to detect
          narcotics and not weapons; and, (4) evidence adduced at
          trial was insufficient to prove beyond a reasonable doubt
          that [Appellant] had constructive possession of the narcotics
          recovered from the vehicle.

Appellant’s Petition for Writ of Certiorari, 2/27/14, at 1-2.


____________________________________________


3
    See Terry v. Ohio, 392 U.S. 1 (1968).



                                           -5-
J-S43007-15



      On April 25, 2014, the trial court held a hearing on Appellant’s petition

for writ of certiorari and, at the beginning of the hearing, Appellant conceded

that reasonable suspicion existed to support the initial stop of his vehicle.

See N.T. Hearing, 4/25/14, at 3-4 (Appellant’s Attorney:       “I don’t know if

[Your Honor] had a copy of our writ. There are two issues. There are the

issues of the actual probable cause.     Quite frankly, I can see reasonable

suspicion to stop the car.   I mean, they had that to stop the car based

upon a traffic stop”) (emphasis added); N.T. Hearing, 4/25/14, at 5

(Appellant’s Attorney:   “[Officer Haas] sees the glow of a cellphone.      He

stops him for reasonable suspicion of violation of a motor vehicle code.      I

can see that part, Your Honor”).

      The trial court denied Appellant’s petition on April 25, 2014 and

Appellant filed a timely notice of appeal to this Court. Appellant asserts two

claims on appeal:

        1. Did not the lower court err in failing to grant [A]ppellant’s
        motion to suppress physical evidence, nine pills, where (i)
        the police conducted a traffic stop without reasonable
        suspicion; (ii) the police unconstitutionally prolonged the
        seizure; and (iii) the record of the motion to suppress is
        silent as to what evidence was seized, how and from where,
        and therefore the Commonwealth could not possibly have
        met its burden under Pa.R.Crim.P. 581(H)?

        2. Was not the evidence insufficient to establish that
        [A]ppellant constructively possessed nine prescription pills
        that were hidden in a rental car?




                                     -6-
J-S43007-15



Appellant’s Brief at 4.

       We will address Appellant’s issues in the order raised above.4

____________________________________________


4
  Within the Commonwealth’s brief in opposition, the Commonwealth argues
that Appellant’s challenge to the suppression ruling fails because Appellant
did not establish that he possessed a reasonable expectation of privacy in
the vehicle. Commonwealth’s Brief at 12. Specifically, the Commonwealth
argues, since it produced evidence that Appellant was driving a rental
vehicle and since Appellant did not demonstrate that he “was the named
lessee of the rental[] or that he had permission to drive the vehicle,”
Appellant failed to establish that he had an expectation of privacy in the
vehicle. Id. at 10-14. Therefore, as Appellant failed to prove that he had
an expectation of privacy in the vehicle, the Commonwealth argues that
Appellant’s challenge to the suppression court’s ruling must fail entirely.
Id.; see Commonwealth v. Jones, 874 A.2d 108, 120 (Pa. Super. 2005)
(holding: where the defendant was the driver of a rental car, the defendant
did not have an expectation of privacy in the car because the “return date
[on the rental automobile] had expired, [the defendant] was not the named
lessee, the named lessee was not in the automobile, and [the defendant]
was not authorized to drive the automobile”).

The Commonwealth’s argument lacks merit. On appeal, Appellant claims
that the initial traffic stop – and the resulting seizure of his person – was
unsupported by either reasonable suspicion or probable cause. Thus, with
respect to this claim, it is of no moment that Appellant might have failed to
demonstrate that he had a reasonable expectation of privacy in the
vehicle: if the initial seizure of Appellant’s person were illegal, the evidence
obtained pursuant to the illegal seizure of Appellant’s person would be
tainted and the evidence would need to be suppressed. See Brendlin v.
California, 551 U.S. 249, 263 (2007) (holding that a vehicle passenger was
“seized from the moment [the driver’s] car came to a halt on the side of the
road”); see also Brendlin, 551 U.S. at 259, quoting 6 W. LaFave, SEARCH
                                                    th
AND SEIZURE § 11.3(e) at 194, 195, and n.227 (4 ed. 2004 and Supp 2007)
(noting that, even though a passenger does not have an expectation of
privacy in another person’s vehicle, “[i]f either the stopping of the car, the
length of the passenger’s detention thereafter, or the passenger’s removal
from it are unreasonable in a Fourth Amendment sense, then surely the
passenger has standing to object to those constitutional violations and to
have suppressed any evidence found in the car which is their fruit”).



                                           -7-
J-S43007-15



       “Once a motion to suppress evidence has been filed, it is the

Commonwealth’s burden to prove, by a preponderance of the evidence, that

the challenged evidence was not obtained in violation of the defendant’s

rights.”    Commonwealth v. Wallace, 42 A.3d 1040, 1047-1048 (Pa.

Super. 2012) (en banc); see also Pa.R.Crim.P. 581(H). With respect to an

appeal from the denial of a motion to suppress, our Supreme Court has

declared:

           Our standard of review in addressing a challenge to a trial
           court’s denial of a suppression motion is whether the factual
           findings are supported by the record and whether the legal
           conclusions drawn from those facts are correct. When
           reviewing the ruling of a suppression court, we must
           consider only the evidence of the prosecution and so much
           of the evidence of the defense as remains uncontradicted
           when read in the context of the record. . . . Where the
           record supports the findings of the suppression court, we
           are bound by those facts and may reverse only if the legal
           conclusions drawn therefrom are in error.

Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (internal citations

omitted). “It is within the suppression court’s sole province as factfinder to

pass on the credibility of witnesses and the weight to be given their

testimony.” Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa. Super.

2006).     Moreover, we note that our scope of review from a suppression

ruling is limited to the evidentiary record that was created at the

suppression hearing. In re L.J., 79 A.3d 1073, 1087 (Pa. 2013). 5
____________________________________________


5
 On October 30, 2013, our Supreme Court decided In re L.J. In L.J., our
Supreme Court held that our scope of review from a suppression ruling is
(Footnote Continued Next Page)


                                           -8-
J-S43007-15



      Appellant first claims that the trial court erred when it denied his

suppression motion because the initial stop of his vehicle was not supported

by reasonable suspicion. This claim is waived because, during the hearing

on Appellant’s petition for writ of certiorari, Appellant conceded that the

initial stop of his vehicle was proper and was supported by reasonable

suspicion.    N.T. Hearing, 4/25/14, at 3-4 and 5; Commonwealth v.

Coleman, 19 A.3d 1111, 1118-1119 (Pa. Super. 2011) (on appeal, the

appellant claimed that the evidence before the municipal court was

insufficient to support his convictions; the Superior Court held that the claim

was waived because the appellant failed to raise the claim in his petition for

a writ of certiorari to the court of common pleas; the Superior Court

declared, “[w]hile [a]ppellant could have raised his sufficiency of the

evidence claim for the first time in his petition for a writ of certiorari, he

cannot, having failed to raise it at the first appellate level, raise it now”);

Pa.R.A.P. 302(a) (“[i]ssues not raised in the lower court are waived and

                       _______________________
(Footnote Continued)

limited to the evidentiary record that was created at the suppression
hearing. In re L.J., 79 A.3d at 1087. Prior to L.J., this Court routinely held
that, when reviewing a suppression court’s ruling, our scope of review
included “the evidence presented both at the suppression hearing and at
trial.” See Commonwealth v. Charleston, 16 A.3d 505, 516 (Pa. Super.
2011), quoting Commonwealth v. Chacko, 459 A.2d 311, 317 n.5 (Pa.
1983). L.J. thus narrowed our scope of review of suppression court rulings
to the evidence presented at the suppression hearing.           In this case,
Appellant’s suppression hearing occurred after L.J. was decided. Therefore,
the procedural rule announced in L.J. applies to the case at bar.




                                            -9-
J-S43007-15



cannot be raised for the first time on appeal”); Commonwealth v. Urbina,

434 A.2d 157, 158 n.3 (Pa. Super. 1981) (“[t]o be preserved for appellate

review, an issue must not only be raised [in the lower court], but also, not

abandoned when the case is argued to the lower court”); see also 5 Am.

Jur. 2d Appellate Review § 543 (“[c]ourts consider claims abandoned at oral

argument to be waived”).

      Next, Appellant claims that the suppression court’s ruling was

erroneous because “the police unconstitutionally prolonged the seizure.”

Appellant’s Brief at 17. Specifically, within Appellant’s brief, Appellant claims

that the police did not have “probable cause to detain [Appellant] in a police

car while a K-9 unit was called to the scene” and that the police did not have

“probable cause to detain [Appellant] even after the [positive] dog sniff of

[the vehicle].” Id. at 18-19. Appellant failed to raise the latter sub-claim in

his petition for writ of certiorari.     As such, the sub-claim is waived.

Coleman, 19 A.3d at 1118-1119; Pa.R.A.P. 302(a).

      With respect to Appellant’s claim that the police did not have “probable

cause to detain [Appellant] in a police car while a K-9 unit was called to the

scene,” the claim fails automatically as the trial court never held that, at this

particular point in time, the police had probable cause to believe that

Appellant committed a crime. Rather, as the trial court concluded, the police

were entitled to detain Appellant and await the K-9 unit because the police

had reasonable suspicion to believe that Appellant possessed narcotics

and because the police were concerned for their safety, given that they

                                     - 10 -
J-S43007-15



reasonably suspected Appellant had a weapon and, further, believed that

Appellant had blood on his car. Trial Court Opinion, 1/22/15, at 6-7. Since

Appellant developed no independent argument or claim that the trial court

erred in its “reasonable suspicion” determination or analysis, Appellant’s

claim fails.6,   7


____________________________________________


6
  Within Appellant’s brief, Appellant declares – in a conclusory footnote –
that “[e]ven if only reasonable suspicion were required, it too was lacking for
these same reasons.”        Appellant’s Brief at 18 n.4.     This undeveloped
declaration is unsupported by meaningful legal argument and is, therefore,
waived. Commonwealth v. Spotz, 716 A.2d 580, 585 n.5 (Pa. 1999) (“an
issue will be deemed to be waived when an appellant fails to properly
explain or develop it in his brief”).
7
  Within Appellant’s brief, Appellant does not claim that the trial court erred
in determining that Appellant was subject to an investigative detention
during the time that the police waited for the K-9 unit to arrive on scene.
See Appellant’s Brief at 17-19; see also Trial Court Opinion, 1/22/15, at 6-
7 (“In the present case, Officer Haas properly stopped [A]ppellant’s vehicle
for a motor vehicle violation. That encounter would have ended with a
citation had [Appellant] not made furtive moves within the vehicle. The
officer’s decision to extract [Appellant] from his vehicle for safety reasons,
his training [which led him to believe] that criminal activity may be afoot,
along with his proactive decision to call for a K-9 alert team, resulting in a
positive hit and ultimate search warrant were all reasonable under the
totality of the circumstances”). To the extent Appellant attempts to claim –
for the first time in his reply brief – that the police illegally subjected him to
a de facto arrest without probable cause, the claim is waived.
Commonwealth v. Basemore, 744 A.2d 717, 726-727 (Pa. 2000) (“A
reply brief [] is an inappropriate means for presenting a new and
substantively different issue than that addressed in the original brief”); see
also Commonwealth v. Rosas, 875 A.2d 341, 348 (Pa. Super. 2005)
(“While we acknowledge that Trooper Henneman ordered Rosas out of the
car and placed him in handcuffs, such facts, by themselves, do not support
the conclusion that Rosas was under arrest. It is well-established that ‘when
an officer detains a vehicle for violation of a traffic law, it is inherently
reasonable that he or she be concerned with safety and, as a result, may
(Footnote Continued Next Page)


                                          - 11 -
J-S43007-15



      Next, Appellant claims that the suppression court erred in denying his

motion because, “[a]t the suppression [hearing], the Commonwealth

presented no evidence as to what was seized, how[,] and from where[;

t]hus the Commonwealth failed to meet its burden of proving that the

physical evidence was recovered constitutionally.”         Appellant’s Brief at 20-

21. Again, this claim is waived because Appellant failed to raise the claim in

his petition for writ of certiorari.             Coleman, 19 A.3d at 1118-1119;

Pa.R.A.P. 302(a).

      For Appellant’s final claim on appeal, Appellant contends that the

evidence was insufficient to prove that he “constructively possessed nine

prescription pills that were hidden in a rental car.” Appellant’s Brief at 23.

This claim fails.

      We review Appellant’s sufficiency of the evidence challenge under the

following standard:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
                       _______________________
(Footnote Continued)

order the occupants of the vehicle to alight from the car.’ Commonwealth
v. Rosa, 734 A.2d 412, 414 (Pa. Super. 1999) (citation omitted).
Furthermore, for their safety, police officers may handcuff individuals during
an investigative detention. See, e.g., Commonwealth v. Guillespie, 745
A.2d 654, 660-661 (Pa. Super. 2000) (act of handcuffing suspects during
investigatory detention ‘was merely part and parcel of ensuring the safe
detaining of the individuals during the lawful Terry stop’ and did not
constitute an arrest). In addition, it must be remembered that ‘every traffic
stop and every Terry stop involves a stop and period of time during which
the suspect is not free to go but is subject to the control of the police officer
detaining him.’ Id. at 660.”).



                                           - 12 -
J-S43007-15


         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt.             In
         applying the above test, we may not weigh the evidence
         and substitute our judgment for [that of] the fact-finder. In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence.        Any doubts regarding a
         defendant’s guilt may be resolved by the fact-finder unless
         the evidence is so weak and inconclusive that as a matter of
         law no probability of fact may be drawn from the combined
         circumstances. The Commonwealth may sustain its burden
         of proving every element of the crime beyond a reasonable
         doubt by means of wholly circumstantial evidence.
         Moreover, in applying the above test, the entire record must
         be evaluated and all evidence actually received must be
         considered. Finally, the trier of fact while passing upon the
         credibility of witnesses and the weight of the evidence
         produced, is free to believe all, part or none of the
         evidence.

Commonwealth v. Brown, 23 A.3d 544, 559-560 (Pa. Super. 2011) (en

banc), quoting Commonwealth v. Hutchinson, 947 A.2d 800, 805-806

(Pa. Super. 2008).

       According to Appellant, the evidence was insufficient to support his

simple possession conviction because: there was no evidence that Appellant

rented the vehicle; “many other individuals had access to the [rental] car;”

and, the parties stipulated that the narcotics were discovered “below the

shifter knob,” but, at trial, Officer Haas testified that he saw Appellant close

“the seal of the center console.” Appellant’s Brief at 23-26. These claims

also fail.

       “In [] possession cases, the Commonwealth may meet its burden by

showing actual, constructive, or joint constructive possession of the


                                     - 13 -
J-S43007-15



contraband.”     Commonwealth v. Thompson, 428 A.2d 223, 224 (Pa.

Super. 1981).     Actual possession is proven “by showing . . . [that the

contraband was] found on the [defendant’s] person.”               Commonwealth v.

Macolino, 469 A.2d 132, 134 (Pa. 1983).                    If the contraband is not

discovered on the defendant’s person, the Commonwealth may satisfy its

evidentiary    burden   by   proving     that     the   defendant    had   constructive

possession of the contraband.          Id.      “Constructive possession has been

defined as the ability to exercise a conscious dominion over the illegal

[contraband]:     the power to control the contraband and the intent to

exercise that control.” Id.

      With respect to the element of “knowledge” in a possessory offense,

this Court has held:

        an awareness of the presence of the items which [the
        defendant] was accused of having [is] an essential element
        of his supposed intent to control. But this knowledge need
        not be proven by his admission of such knowledge, or by
        testimony of his associates that he saw these articles. The
        defendant’s knowledge of the presence of these
        articles may be inferred from all the surrounding
        circumstances.

Commonwealth v. Gladden, 311 A.2d 711, 712 (Pa. Super. 1973) (en

banc) (emphasis added) (internal quotations and citations omitted) (some

internal capitalization omitted).

      Viewing    the    evidence    in    the      light   most     favorable   to   the

Commonwealth, we conclude that the evidence was sufficient to prove that




                                         - 14 -
J-S43007-15



Appellant constructively possessed the narcotics found “below the shifter

knob.” Indeed, as the trial court noted:

         The evidence in the instant case . . . showed that: 1)
         [Appellant] was the driver and fail[ed] to raise his hands
         when ordered . . . and 2) [Appellant] was seen by [Officer]
         Haas placing his hands in the exact area where the nine
         [Endocet pills] were found after the search was conducted.

         The evidence supported the [trial] court’s inference that
         [Appellant] constructively possessed the drugs found in the
         vehicle. [Appellant’s] exercise of dominion and control over
         those drugs was demonstrated by his attempts to hide the
         contraband within his reach.

Trial Court Opinion, 1/22/15, at 8.

       We agree with the trial court and conclude that the evidence was

sufficient to prove that Appellant constructively possessed the contraband

found in the vehicle.8 Appellant’s claim to the contrary fails.
____________________________________________


8
  Within his brief, Appellant notes that, at trial, Officer Haas testified that he
saw Appellant close “the seal of the center console.” According to Appellant,
since the narcotics were found “below the shifter knob” and since “‘the seal
of the center console’ and the ‘shifter knob’ are not the same,” the evidence
was insufficient to support his convictions. Appellant’s Brief at 25-26. This
semantic argument fails. True, Officer Haas’ trial testimony can be viewed
as slightly imprecise.     However, as Officer Haas testified at trial:         “I
observed [Appellant] reaching down towards the center console area where
the gear shifter is. I observed him kind of like close – it appeared that he
like closed the center console, it’s a bunch of plastic, and you can kind of lift
it up and seal it. I saw him seal that.” N.T. Trial, 1/29/14, at 7-8. Viewing
this testimony in the light most favorable to the Commonwealth, the
testimony supports the trial court’s determination that Officer Haas saw
Appellant “plac[e] his hands in the exact area where the nine [pills of
Endocet] were found after the search was conducted.” Trial Court Opinion,
1/22/15, at 8. Certainly, in this case, the narcotics were discovered “below
the shifter knob.” Since Officer Haas’ trial testimony declares that he saw
(Footnote Continued Next Page)


                                          - 15 -
J-S43007-15



      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/30/2015




                       _______________________
(Footnote Continued)

Appellant closing “the seal of the center console” – and since the center
console lies “below the shifter knob” – Officer Haas’ testimony supports the
trial court’s declaration that Officer Haas saw Appellant “plac[e] his hands in
the exact area where the nine [pills of Endocet] were found after the search
was conducted.” Trial Court Opinion, 1/22/15, at 8.



                                           - 16 -